UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

                                                             )
 In re:                                                      )   Chapter 11
                                                             )
 THE DIOCESE OF BUFFALO, N.Y.,                               )   Case No. 20-10322-CLB
                                                             )
                                Debtor.                      )
                                                             )

                       NOTICE OF APPEARANCE AND REQUEST
                   FOR SERVICE PURSUANT TO FED. R. BANKR. P. 2002

          PLEASE TAKE NOTICE that the Official Committee of Unsecured Creditors

appointed in the above-captioned case (the “Committee”) hereby appears by its proposed

counsel, Pachulski Stang Ziehl & Jones LLP (“Counsel”). Counsel hereby enters its appearance

pursuant to section 1109(b) of Title 11 of the United States Code (the “Bankruptcy Code”) and

Rule 9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and

requests that the undersigned be added to the official mailing matrix and service lists in the

above captioned chapter 11 case. Counsel requests, pursuant to Bankruptcy Rules 2002, 3017,

and 9007 and section 1109(b) of the Bankruptcy Code, that copies of all notices and pleadings

given or required to be given in this chapter 11 case and copies of all papers served or required to

be served in this chapter 11 case, including but not limited to, all notices (including those

required by Bankruptcy Rule 2002), reports, pleadings, motions, applications, lists, schedules,

statements, chapter 11 plans, disclosure statements and all other matters arising herein or in any

related adversary proceeding, be given and served upon the Committee through service upon

Counsel, at the address, telephone, and email addresses set forth below:




DOCS_DE:227844.1
    Case 1-20-10322-CLB, Doc 94, Filed 03/13/20, Entered 03/13/20 13:13:24,
                     Description: Main Document , Page 1 of 3
                                       James I. Stang, Esq.
                                       Ilan D. Scharf, Esq.
                                       Steven W. Golden, Esq.
                                       PACHULSKI STANG ZIEHL & JONES LLP
                                       780 Third Avenue, 34th Floor
                                       New York, NY 10017
                                       Telephone: (212) 561-7700
                                       Facsimile: (212) 561-7777
                                       Email: jstang@pszjlaw.com
                                               ischarf@pszjlaw.com
                                               sgolden@pszjlaw.com

        PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the

Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in

the Bankruptcy Rules specified above, but also includes, without limitation, orders and notices of

any application, complaint or demand, motion, petition, pleading or request, and answering or

reply papers filed in this case, whether formal or informal, written or oral, and whether served,

transmitted or conveyed by mail, email, hand delivery, telephone, telegraph, telex or otherwise

filed or made with regard to the above-captioned case and proceedings therein.

                   PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and

Request for Service Pursuant to Fed. R. Bankr. P. 2002 shall not be deemed or construed to be a

waiver of any of the rights of the Committee, including, without limitation, to (i) have final

orders in non-core matters entered only after de novo review by a higher court, (ii) trial by jury in

any proceeding so triable in this case, or any case, controversy, or adversary proceeding related

to this case, (iii) have the reference withdrawn in any matter subject to mandatory or

discretionary withdrawal, or (iv) any other rights, claims, actions, defenses, setoffs, or

recoupments to which the Committee may be entitled in law or in equity, all of which rights,

claims, actions, defenses, setoffs, and recoupments are expressly reserved.




DOCS_DE:227844.1                         2
    Case 1-20-10322-CLB, Doc 94, Filed 03/13/20, Entered 03/13/20 13:13:24,
                     Description: Main Document , Page 2 of 3
Dated: March 13, 2020

                                        /s/ Ilan D. Scharf
                                        James I. Stang (pro hac vice forthcoming)
                                        Ilan D. Scharf
                                        Steven W. Golden
                                        PACHULSKI STANG ZIEHL & JONES LLP
                                        780 Third Avenue, 34th Floor
                                        New York, NY 10017
                                        Telephone: (212) 561-7700
                                        Facsimile: (212) 561-7777
                                        Email: jstang@pszjlaw.com
                                                    ischarf@pszjlaw.com
                                                    sgolden@pszjlaw.com

                                        Proposed Counsel to the Official Committee of
                                        Unsecured Creditors




DOCS_DE:227844.1                         3
    Case 1-20-10322-CLB, Doc 94, Filed 03/13/20, Entered 03/13/20 13:13:24,
                     Description: Main Document , Page 3 of 3
